 Case: 2:21-cv-00328-MHW-KAJ Doc #: 8 Filed: 09/16/21 Page: 1 of 1 PAGEID #: 154




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TIMOTHY GALES,
                                                     Case No. 2:21-cv-328
       Plaintiff,                                    Judge Michael H. Watson
                                                     Magistrate Judge Kimberly A. Jolson
       v.

THOMAS P. CHARLES, et al.,

       Defendants.


                                    SHOW CAUSE ORDER

       On March 10, 2021, the Undersigned issued a Report and Recommendation, granting

Plaintiff’s Motion for Leave to Proceed in forma pauperis and recommending most of Plaintiff’s

claims be dismissed and that he be permitted to proceed with his timely retaliation claims. (Doc.

5). The Court adopted that recommendation on March 31, 2021. (Doc. 6). Shortly after, in line

with the Undersigned’s recommendation, Plaintiff filed an amended Complaint. (Doc. 7).

       Since this filing, however, Plaintiff has not affected service of process on any Defendant.

As a result, Defendants have yet to participate in this case and it has stalled. Given this posture,

Plaintiff is ORDERED to affect service of process on Defendants or show cause why he has not,

within fourteen (14) days from the date of this Order. Failure to respond, may result in a

recommendation that Plaintiff’s case be dismissed for failure to prosecute.

       IT IS SO ORDERED.



Date: September 16, 2021                      /s/Kimberly A. Jolson
                                              KIMBERLY A. JOLSON
                                              UNITED STATES MAGISTRATE JUDGE
